t c memo united_states tax_court randal w holdner petitioner v commissioner of internal revenue respondent william f holdner petitioner v commissioner of internal revenue respondent docket nos filed date randal w holdner and william f holdner pro sese kelley a blaine for respondent memorandum findings_of_fact and opinion marvel judge petitioners father and son have run a farming operation holdner farms since each petitioner effectively reported one-half of holdner farms’ gross_income for and on schedules f profit or loss from farming and schedules d capital_gains_and_losses of their respective federal_income_tax returns for those years but they did not split the expenses equally or file federal partnership returns petitioner william f holdner william holdner deducted most of holdner farms’ expenses on schedules f attached to his returns in separate notices of deficiency issued to petitioners respondent determined that holdner farms was a partnership or a joint_venture taxed as a partnership for federal_income_tax purposes in petitioners were equal partners in the partnership and william holdner was liable for the section accuracy-related_penalty for to protect against a whipsaw situation respondent allocated percent of holdner farms’ income to each petitioner disallowed all expenses and determined the following deficiencies and penalties 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure 2respondent’s counsel explained at trial that respondent took these positions to avoid a potential whipsaw situation and to bring the entire case before the court respondent’s counsel acknowledged that each petitioner should be allocated only one- half of holdner farms’ gross_income and that each petitioner should be allowed to deduct one-half of holdner farms’ expenses respondent does not intend to pursue deficiencies and penalties in the amounts shown on the notices of deficiency deficiency randal w william f holdner holdner sec_6662 penalty randal w william f holdner holdner 1dollar_figure dollar_figure big_number big_number big_number big_number -- -- -- dollar_figure big_number big_number year 1all monetary amounts have been rounded to the nearest dollar petitioners timely petitioned this court to review respondent’s determinations respondent moved to consolidate petitioners’ cases for trial briefing and opinion and we granted respondent’s motion the issues for decision are whether petitioners’ holdner farms activity was a partnership or a joint_venture taxed as a partnership for federal_income_tax purposes during if so whether partnership expenses must be allocated in accordance with partnership income ie percent to each petitioner and whether william holdner is liable for the sec_6662 accuracy-related_penalty for findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioners resided in oregon when their petitions were filed william holdner a certified_public_accountant is the father of petitioner randal w holdner randal holdner i background in or william holdner purchased two cows a bull and a horse collectively livestock his daughter and his son randal holdner bred the cattle and showed the livestock pincite-h and future farmers of america events and the children’s livestock activity expanded each year the family kept the livestock at the home place a 36-acre property in scappoose oregon that was improved by petitioners’ home a barn and an equipment shed and included a pasture the home place was titled in william holdner’s name the record does not disclose when william holdner purchased the home place or how much he paid for the property in william holdner purchased the chapman property a 17-acre parcel in scappoose oregon consisting of a testing station and a pasture for dollar_figure william holdner later purchased a mobile home for the chapman property for around dollar_figure in william holdner purchased the dutch canyon property a 100-acre parcel in scappoose oregon consisting of a barn a cattle processing facility a pollution control system and a pasture for dollar_figure the chapman property and the dutch canyon property were titled in william holdner’s name for 3william holdner still owns the home place property but petitioners no longer live there convenience we shall refer to the home place the chapman property and the dutch canyon property collectively as the separately owned properties ii holdner farms’ formation in randal holdner graduated from high school he showed little interest in college so his father offered him a deal--in lieu of paying for a college education william holdner would invest in a farming_business for him specifically william holdner proposed that randal holdner manage the day-to- day farming activity on the separately owned properties in exchange for a share of the profits from cattle sales randal holdner accepted his father’s offer petitioners did not commit their agreement to writing under their informal oral agreement each petitioner had certain duties and responsibilities with respect to the farming operation known as holdner farms randal holdner was responsible for managing the farm and his duties included feeding the cattle maintaining farm equipment and tending to sick animals william holdner was primarily responsible for holdner farms’ financial affairs and his duties included arranging cattle sales making payments to suppliers and obtaining financing to purchase new farm properties william holdner also agreed at least initially to contribute money to the farm though it is unclear how much money he actually contributed or whether he expected to be repaid petitioners also agreed to certain financial terms they agreed that randal holdner would be entitled to one-half of holdner farms’ gross_proceeds from cattle sales and that randal holdner would have an equity_interest in holdner farms though the precise nature of that interest is unclear the record does not contain any credible_evidence that petitioners discussed the allocation of other items of income and expense when the holdner farms activity began nor is there any credible_evidence that petitioners reached any agreement regarding the allocation of such items in the early years of holdner farms when the holdner farms activity began william holdner did not transfer an interest in the separately owned properties to his son and petitioners took no steps to clarify their respective interest in the farm equipment or the livestock however petitioners had an understanding that all property used in the holdner farms enterprise including the separately owned properties would be devised to randal holdner upon william 4william holdner testified at trial regarding his estimate of the respective contributions to holdner farms made by him and randal holdner but he did not introduce any documentation to support his estimates on the record before us we cannot quantify petitioners’ respective contributions to holdner farms since and we decline to do so solely on the basis of william holdner’s undocumented and self-serving estimates which we do not find credible holdner’s death in part to assure that holdner farms would remain a viable business upon william holdner’s death iii holdner farms’ expansion william holdner believed the key to developing a successful farming operation was to acquire income-producing property under 5william holdner explained at trial that he wanted holdner farms to remain intact upon his death in order to increase the likelihood that the farm would remain a profitable business for his son 6randal holdner certainly believed he had an equity_interest in holdner farms when randal holdner’s mother claimed that holdner farms was marital property in connection with her divorce from william holdner randal holdner filed a lawsuit against his parents seeking a judicial declaration recognizing and enforcing his interest in holdner farms including the separately owned properties see holdner v holdner p 3d or ct app during the trial mrs holdner testified that she was not a party to any alleged agreement between petitioners and the trial_court found her testimony credible id pincite4 the trial_court also found that mrs holdner received no consideration for the alleged contract between petitioners id pincite on appeal the court_of_appeals of oregon affirmed the trial court’s judgment concluding that randal holdner had failed to establish the alleged contract by a preponderance_of_the_evidence subsequently petitioners and mrs holdner entered into a settlement agreement under which mrs holdner released her claims to any part of holdner farms and any other marital property in exchange for dollar_figure which was paid_by holdner farms out of its income from timber sales and other consideration neither petitioners nor respondent contend that the judgment in holdner v holdner supra is binding on this court and we are satisfied that the doctrine_of collateral_estoppel or issue preclusion is not applicable see 133_tc_87 this case involves later years and different issues and the facts relating to the operation of holdner farms have changed land sales contracts that way the properties were available to generate income that could be used to repay the loans between and petitioners jointly purchased several properties under land sales contracts in petitioners purchased the sattler property a 96-acre property in scappoose oregon consisting of timberland and pasture for dollar_figure petitioners completed payments under the contract sometime before and on date they received a warranty deed from the seller’s estate petitioners also jointly leased acres of pasture adjacent to the sattler property during the years at issue 7a land sales contract is a contract that uses seller financing to enable a purchaser to acquire property over time by permitting the purchaser to pay the seller in installments the purchaser takes possession of the property immediately but does not acquire title to the property until the loan is completely repaid see black’s law dictionary 9th ed 8several of the jointly purchased properties are close or adjacent to one another and there is some ambiguity in the record regarding the exact size and location of some of the properties for example the stipulation of facts refers to the ernest property and the johnson landing road property as separate properties but randal holdner referred to the properties at trial as a single property moreover the stipulation of facts states that the ernest property and the johnson landing road property consisted of dollar_figure and dollar_figure acres respectively but randal johnson testified that the combined property was acres the details regarding the property or properties do not affect our resolution of the issues in this case for simplicity we shall treat the ernest and johnson landing road properties as a single property 9the purchase_price was allocated dollar_figure to the land and dollar_figure to the timber in or petitioners purchased the ernest property a 24-acre farm in scappoose oregon for dollar_figure the ernest property consists of croplands and pasture and includes land that petitioners lease to a nurserydollar_figure the property is improved by two houses two barns and a cattle processing facility petitioners built the two barns using holdner farms’ profits around the same time petitioners purchased the johnson landing road property a 32-acre property that is zoned for farm use as mentioned above see supra note petitioners refer to the ernest and johnson landing road properties as a single property in petitioners purchased the dike road property a 22-acre farm property in scappoose oregon in petitioners purchased an adjacent 7-acre parcel known as the hayes property which includes a house and a pasture finally between and petitioners jointly leased acres of pastureland in vancouver washington across the columbia river from oregon with the exception of the jointly leased properties petitioners purchased all of the above-described properties jointly under land sales contracts with title passing only after the purchase prices were fully paid petitioners generated funds 10during petitioners received dollar_figure per month in rent from the nursery 11randal holdner has lived in one of the houses since the mid-1990s to make payments under the land sales contracts by renting out the properties or parts thereof all of the aforementioned land sales contracts were paid in full before for convenience we shall refer to the properties petitioners purchased or leased jointly as the jointly owned properties petitioners hold title to the jointly owned properties equally as tenants in common although a tenancy_in_common typically does not include the right_of_survivorship petitioners had an understanding that randal holdner would inherit the farm including the jointly owned properties upon his father’s deathdollar_figure iv holdner farms’ operations by holdner farms had grown into a profitable cattle farming operation petitioners owned as many as big_number head of cattle at any given time and they used all of the separately owned properties and all of the jointly owned properties in the cattle farming_business petitioners’ total gross revenue from cattle sales in was nearly dollar_figure million in addition 12a tenancy_in_common is a tenancy by two or more persons in equal or unequal undivided shares each person having an equal right to possess the whole property but no right_of_survivorship black’s law dictionary 9th ed 13once again petitioners never put their agreement in writing though william holdner told his daughter that upon his death she would not inherit anything from the holdner farms operation instead william holdner explained to his daughter that the farm operation would remain intact petitioners apparently never considered what would happen to the properties in the event randal holdner predeceased his father holdner farms had developed two additional sources of income-- rental income from leasing parts of the jointly owned properties totaling dollar_figure for and income from logging the sattler property totaling dollar_figure for dollar_figure throughout randal holdner managed holdner farms’ day-to-day operations often working hour days while william holdner was primarily responsible for holdner farms’ finances and accounting william holdner devoted approximately percent of his professional time to holdner farms in and randal holdner devoted all of his worktime to holdner farms during petitioners shared equally in holdner farms’ gross_income from cattle sales at some point before petitioners also agreed to share equally in holdner farms’ gross rental income and gross_income from timber sales and during they divided these additional sources of income equally although petitioners never committed their revised agreement to writing petitioners took other steps in years preceding to formalize their business arrangement first petitioners created a separate bank account for holdner farms the holdner farms account which was in existence throughout each petitioner was an authorized signatory on the holdner farms account and could sign checks and withdraw funds from the 14petitioners reported their gain from timber sales on schedules d of their federal_income_tax returns account petitioners deposited all proceeds from cattle sales rental_activity and timber sales into the holdner farms account and they used the holdner farms account to pay most farm expenses petitioners also took draws from the account second petitioners purchased an insurance_policy for holdner farms when the policy required a rewrite in petitioners’ insurance broker raymond schumacher who testified at trial recommended that petitioners register holdner farms as a partnership for insurance purposes petitioners accepted schumacher’s suggestion and purchased a commercial umbrella insurance_policy the policy’s declarations page describes the form of business insured as a partnership finally on date petitioners registered holdner farms as a partnership with the state of oregon petitioners renewed the registration on date and again on date v petitioners’ federal_income_tax returns in addition to his involvement with holdner farms william holdner maintained an active accounting practice in which he conducted as a partnership with several other partners on his federal_income_tax returns for and william holdner reported on schedules k-1 partner’s share of income deductions credits etc income from his accounting partnership of dollar_figure dollar_figure and dollar_figure respectively william holdner prepared his and his son’s federal_income_tax returns for for petitioners reported holdner farms’ income and expenses from cattle sales and rental_activity on schedules f of their income_tax returns and they reported holdner farms’ income and expenses from timber sales on schedules d of the returns each petitioner effectively reported one-half of holdner farms’ gross incomedollar_figure however william holdner deducted most of holdner farms’ expenses in on his personal income_tax returns for those years as a result william holdner’s income_tax returns for claimed net losses from his involvement in holdner farms as illustrated by the following table randal william randal william randal william holdner holdner holdner holdner holdner holdner cattle income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rental income big_number big_number big_number big_number big_number big_number timber sales big_number big_number big_number big_number -- -- total income big_number big_number big_number big_number big_number big_number total expenses big_number big_number big_number big_number big_number big_number net gain loss big_number big_number big_number big_number big_number big_number 1both petitioners testified that they divided income from cattle sales rental income and timber sales generated by holdner farms equally during the years at issue and their testimony is generally consistent with their tax returns however william holdner who prepared the tax returns would sometimes report percent of certain income such as rental income in and and then claim an offsetting deduction for the 50-percent share owed 15in some instances william holdner reported percent of holdner farms’ gross_income from a particular item on his returns and then deducted randal holdner’s 50-percent share as an expense on his schedule f for example william holdner reported dollar_figure in sales of livestock and deducted dollar_figure as cost or other basis similarly on his return william holdner reported dollar_figure of rental income related to the holdner farms activity and he deducted dollar_figure as a rent or lease expense attributable to land to randal holdner regardless of how the income was actually reported on the relevant returns however the net effect of petitioners’ reporting positions is that all income from holdner farms was divided equally between them during the years at issue the above table reflects each petitioner’s net share of the gross_income generated by cattle sales rentals and timber sales in a few instances petitioners shared expenses in the same way they shared gains ie in most instances however william holdner allocated holdner farms’ expenses between himself and his son as he saw fit indeed the allocation of holdner farms’ expenses between petitioners did not bear any apparent relationship to petitioners’ respective ownership interests in or their respective levels of involvement with holdner farms in fact the allocation of expenses made by william holdner had no apparent rational basis16 and appeared completely arbitrary as illustrated by the following table showing william holdner’s allocation of depreciation interest and animal feed expenses during the years at issue 16william holdner appeared to assert at trial that his allocation of expenses was related to his and randal holdner’s respective investments in holdner farms and to their agreements regarding specific holdner farms expenses although the testimony in question was often unclear and confused william holdner’s assertions are not substantiated in the record and we reject them as self-serving and not credible depreciation expense randal holdner william holdner year amount percentage amount percentage 1dollar_figure dollar_figure big_number big_number big_number big_number interest_expense randal holdner william holdner year amount percentage amount percentage dollar_figure dollar_figure big_number big_number big_number big_number animal feed purchased randal holdner william holdner year amount percentage amount percentage -0- -0- dollar_figure -0- -0- big_number dollar_figure big_number 1all monetary amounts have been rounded to the nearest dollar and all percentages have been rounded to the nearest whole number following an examination of petitioners’ returns for respondent determined that holdner farms was a partnership for federal_income_tax purposes and that petitioners were equal partners who must allocate partnership income and expenses accordingly respondent also determined that william holdner was liable for the accuracy-related_penalty under sec_6662 for each of the years at issue petitioners timely filed petitions challenging respondent’s determinations opinion i evidentiary matters respondent reserved objections to exhibits 26-p through p which relate to respondent’s examination of petitioners’ federal_income_tax returns on various grounds respondent objects to exhibits 26-p through 31-p on the ground that they attempt to go behind the notice_of_deficiency respondent also objects to exhibits 26-p 27-p 29-p and 31-p through 33-p on the ground that they contain hearsay finally respondent objects to exhibit 32-p an introductory letter from william holdner to respondent’s district_counsel on the ground that it is irrelevant a trial of a deficiency case in the tax_court is a proceeding de novo our decision in a deficiency case is based on the record that is developed at trial not on any previous record developed at the administrative level 62_tc_324 ordinarily we do not go behind the notice_of_deficiency id we have however recognized two limited exceptions to the general_rule that we will not look behind the notice_of_deficiency one is where there is substantial evidence of unconstitutional conduct by the commissioner and the other is in so-called naked assessment cases where the commissioner introduces no evidence but rests on the presumption of correctness and the taxpayer challenges the notice_of_deficiency on the grounds that it is arbitrary 82_tc_299 affd 770_f2d_381 3d cir see also 428_us_433 neither exception is applicable in these cases petitioners have not alleged that respondent engaged in unconstitutional conduct with respect to the determinations and respondent does not rely solely on the presumption of correctness petitioners have not convinced us that the exhibits in question are relevant or otherwise admissible and we hold that they are not respondent’s objections to exhibits 26-p through 31-p are sustained with respect to respondent’s objections to exhibits 32-p and 33-p on grounds of relevance and hearsay we note that proceedings in the tax_court are conducted in accordance with the federal rules of evidence see sec_7453 rule a rule of the federal rules of evidence provides that all relevant evidence is admissible unless otherwise provided and all evidence that is not relevant is not admissible relevant evidence is any evidence that has any tendency to make any fact of consequence to the determination of the action more or less probable than it would be without the evidence fed r evid however even relevant evidence may be excluded if its probative value is substantially outweighed by inter alia considerations of undue delay waste of time or needless presentation of cumulative evidence id rule c of the federal rules of evidence defines hearsay as any statement other than one made by the declarant while testifying at trial offered in evidence to prove the truth of the matter asserted hearsay is not admissible except as provided by the federal rules of evidence by other rules prescribed by the supreme court pursuant to statutory authority or by act of congress id we agree with respondent that exhibit 32-p an introductory letter from william holdner to respondent’s district_counsel and exhibit 33-p a memorandum from william holdner to the appeals_office are irrelevant moreover exhibit 33-p is an advocate’s document containing arguments and citations made by william holdner during the consideration of his case by the appeals_office to the extent exhibit 33-p references financial information regarding holdner farms most if not all of that information is already in evidence through other sources consequently we sustain respondent’s objections to exhibits 32-p and 33-p ii burden_of_proof as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are incorrect rule a 290_us_111 in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax sec_7491 shifts the burden to the commissioner but only if the taxpayer establishes that he has complied with the requirements of sec_7491 see 121_tc_273 118_tc_452 affd 338_f3d_789 7th cir petitioners have neither alleged that sec_7491 applies nor established that they complied with the requirements of sec_7491 to substantiate items to maintain required records and to fully cooperate with respondent’s reasonable requests nevertheless petitioners argue that respondent’s determinations are not entitled to the presumption of correctness although petitioners’ argument is not entirely clear petitioners appear to object to the fact that respondent has taken inconsistent positions by allocating percent of the income from petitioners’ holdner farms activity to both petitioners and disallowing all deductions even though respondent concedes that petitioners’ holdner farms’ expenses were substantiated petitioners’ argument is without merit it is well established that the commissioner may take inconsistent positions in order to protect the public fisc and ensure against a potential whipsaw effectdollar_figure 211_f3d_504 n 9th cir affg tcmemo_1998_297 92_tc_612 n citing 552_f2d_549 3d cir affg in part and revg in part tcmemo_1975_341 and 391_f2d_775 8th cir vacating t c memo affd 920_f2d_1335 7th cir 66_tc_101 in estate of goodall v commissioner supra pincite the court_of_appeals for the eighth circuit explained the rationale behind allowing the commissioner to take inconsistent positions stating inconsistency in determinations when they are not made in bad faith does not equate with an absence of the statutorily required determination as the taxpayers suggest each taxpayer even though there are several related ones by the determination and notice made for him knows the position the commissioner is taking with respect to his tax situation so long as the ultimate resolution of the issues is consistent for all we see no legal wrong the same reasoning applies to this case to prevent a potential whipsaw respondent has taken inconsistent positions by allocating percent of holdner farms’ income to each petitioner and disallowing all expenses respondent acted in a whipsaw occurs when different taxpayers treat the same transaction involving the same items inconsistently thus creating the possibility that income could go untaxed or two unrelated parties could deduct the same expenses on their separate returns 108_tc_430 good_faith respondent’s determinations clearly informed each petitioner of respondent’s position with respect to each petitioner’s tax situation and respondent seeks a consistent resolution for both petitioners ie respondent concedes that only one-half of holdner farms’ income should be allocated to each petitioner and that each petitioner should be allowed to deduct one-half of holdner farms’ expenses we therefore reject petitioners’ argument and we conclude that petitioners have the burden_of_proof with respect to disputed factual issues in this case iii petitioners’ holdner farms activity was a partnership or a joint_venture taxed as a partnership for federal_income_tax purposes the existence of a partnership for federal_income_tax purposes is a question of federal_law and does not depend on whether an enterprise is recognized as a partnership under local law 337_us_733 327_us_280 see also 12_f3d_166 9th cir affg alhouse v commissioner tcmemo_1991_652 88_tc_1405 sec_7701 defines a partnership as a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a_trust or estate or a corporation see also sec_761 defining a partnership the same way dollar_figure a partnership is created for federal_income_tax purposes when persons join together their property labor or skill for the purpose of carrying on a trade profession or business and there is a community of interest in the profits and losses commissioner v tower supra pincite in commissioner v culbertson supra pincite the supreme court identified the task that a court must undertake in deciding whether a partnership exists for federal tax purposes the question is not whether the services or capital contributed by a partner are of sufficient importance to meet some objective standard but whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise see also 42_tc_1067 generally each partner in a partnership contributes property or services or both commissioner v culbertson supra at dollar_figure in addition a valid partnership is generally formed 18the definition of a partnership for federal_income_tax purposes is basically the same as the definition of a partnership for commercial law purposes but more detailed willis postlewaite partnership_taxation par pincite 6th ed 19where one partner contributes property and the other continued with a business purpose--to conduct an enterprise for profit 633_f2d_512 7th cir affg 72_tc_521 frazell v commissioner supra pincite see also cusick v commissioner tcmemo_1998_286 estate of winkler v commissioner tcmemo_1997_4 mere coownership of property does not create a partnership for federal_income_tax purposes but coowners of property may become partners if they carry on a business activity for profit cusick v commissioner supra see also estate of winkler v commissioner supra we conclude that petitioners’ holdner farms activity was a partnership for federal_income_tax purposes in for several reasons first both petitioners contributed capital and labor to holdner farms william holdner contributed the separately owned properties in as well as his 50-percent share of the jointly owned properties as each was acquired for use in a farming operation with his son although the record does not disclose whether randal holdner contributed any property continued contributes services a partnership is formed but additional tax complications may arise see mckee et al federal taxation of partnerships and partners par pincite 4th ed for example receipt of a partnership_interest solely in exchange for past services or anticipated future services does not qualify for nonrecognition under sec_721 id par thus the value of a partnership_interest received solely in exchange for services may constitute gross_income to the partner on receipt id respondent does not raise any such issue with respect to either petitioner for the years at issue to holdner farms in he contributed his 50-percent share of the jointly owned properties to holdner farms as the properties were acquired moreover both petitioners contributed labor to and performed services for holdner farms randal holdner has spent the past three decades managing the farming enterprise full time while william holdner has spent considerable time managing holdner farms’ business affairs part time second holdner farms has conducted a business activity for profit since when it was formed from to the years at issue holdner farms’ farming operation grew steadily in scope and size and during was active and profitable petitioners correctly note that mere coownership of property or a joint undertaking to share expenses alone is not sufficient to satisfy the business activity requirement however petitioners’ holdner farms enterprise clearly was more than a mere coownership of property or a means to share expenses third petitioners shared holdner farms’ gross_income from cattle sales timber sales and rental income equally randal holdner testified that he did not regard his share of the income as salary or wages and william holdner apparently agreed as he did not prepare a form_w-2 wage and tax statement or a form 1099-misc miscellaneous income for his son for any of the years at issue the record overwhelmingly demonstrates that holdner farms was a business activity for profit that was jointly conducted by petitionersdollar_figure an examination of the factors enumerated in luna confirms our conclusion in luna v commissioner supra pincite8 we identified eight factors that are relevant to determining whether an enterprise is a partnership for federal_income_tax purposes the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual obligation to share losses whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise seven of the eight luna factors support our conclusion that holdner farms was a partnership for federal_income_tax purposes and one factor neither supports nor weighs against it first petitioners agreed to split holdner farms’ gross_income from cattle sales timber sales and leasing activity and they 20with respect to holdner farms’ expenses the record does not establish that petitioners agreed to or even discussed any specific division or allocation of holdner farms’ expenses the record does support a conclusion that william holdner arbitrarily and unilaterally allocated farm expenses between himself and his son primarily to shelter william holdner’s other income most particularly his substantial income from his accounting practice that allocation was made on an annual basis without any apparent input from randal holdner faithfully executed this agreement second both petitioners contributed capital and services to holdner farms third petitioners had equal access to and control_over the holdner farms account and each petitioner had unlimited power to make withdrawals fourth petitioners shared a mutual proprietary interest in holdner farms’ profits while petitioners’ proprietary interest in holdner farms’ losses if any is simply unclear fifth the name holdner farms while ambiguous suggested an enterprise that was not limited to one particular member of the holdner family sixth although petitioners did not file a form_1065 u s return of partnership income on behalf of holdner farms they represented to their insurer and to the state of oregon that holdner farms was a partnership seventh petitioners maintained a separate bank account for holdner farms and william holdner kept meticulous records for the enterprise finally petitioners exercised mutual control_over and responsibility for holdner farms although petitioners had different responsibilities each played a crucial role in the enterprise and each regarded himself as an owner in summary our examination of the luna factors confirms our conclusion that holdner farms was a partnership for federal_income_tax purposes although petitioners’ arguments are not entirely clear petitioners appear to argue that their holdner farms’ enterprise was a joint_venture between two individual proprietorships ie between william holdner’s individual proprietorship and randal holdner’s individual proprietorship petitioners call our attention to 35_tc_649 in which we held that a purported partnership between a taxpayer and his two minor children was not a valid partnership for federal_income_tax purposes petitioners’ argument is unavailing for several reasons first the facts do not support petitioners’ argument there is no evidence for example that petitioners maintained separate bank accounts for their purportedly separate individual proprietorships nor is there evidence that petitioners computed their gain and loss separately other than for federal_income_tax purposes on the contrary for the reasons discussed above the record strongly indicates that petitioners regarded holdner farms as a single entity in which they each had an interest second the case cited in support of petitioners’ argument is factually and legally distinguishable in bialock the taxpayer planned to create a partnership among himself and two trusts established for the benefit of his two minor children ages and bialock v commissioner supra pincite the taxpayer planned to donate dollar_figure to each trust in or the children were not expected to contribute any additional capital or any services to the partnership id pincite however the trusts were never created and the taxpayer’s minor children never contributed any capital or services to the enterprise id pincite we therefore held that no partnership was formed because the parties did not in good_faith and acting with a business_purpose intend to join together in the present conduct of an enterprise id pincite by contrast both petitioners made bona_fide contributions of capital and labor to holdner farms and both petitioners intended in good_faith and with a business_purpose to join together in the conduct of an enterprise finally even if we were to accept petitioners’ argument that holdner farms was a joint_venture of two individual proprietorships we would still conclude that holdner farms was a partnership for federal_income_tax purposes a joint_venture has been defined as a ‘special combination of two or more persons where in some specific venture a profit is jointly sought without any actual partnership or corporate designation ’ and also as ‘an association of persons to carry out a single business_enterprise for profit ’ 27_tc_840 citing c j s joint adventures sec_1 and 14_tc_1406 and 22_bta_935 the existence of a joint_venture is a question of fact to be determined by reference to the same principles that govern the question of whether persons have formed a partnership for tax purposes luna v commissioner t c pincite t here are four basic attributes which are indicative of a joint_venture a contract express or implied that a joint_venture be formed the contribution of money property and or services by the venturers an agreement for joint proprietorship and control and an agreement to share profits 55_tc_702 a joint_venture may create a separate_entity for federal_income_tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom sec_301_7701-1 proced admin regs see also allum v commissioner tcmemo_2005_177 affd 231_fedappx_550 9th cir even if holdner farms were a joint_venture rather than a partnership the joint_venture would create a separate_entity for federal_income_tax purposes because petitioners carried on a farming_business sec_301_7701-1 proced admin regs as a domestic separate_entity with at least two members holdner farms would be treated as a partnership for federal_income_tax purposes unless petitioners elected for the enterprise to be taxed as a corporation sec_301_7701-3 proced admin regs petitioners did not file an election with respect to holdner farms thus even if petitioners are correct that holdner farms was a joint_venture the activity would still be treated as a partnership for federal_income_tax purposes iv petitioners were equal partners in holdner farms in and must allocate expenses equally partnerships are not subject_to tax as such sec_701 persons carrying on business as partners are liable for tax only in their separate and individual capacities id to determine income_tax_liability each partner shall take into account his distributive_share of partnership income gain loss deduction and credit sec_702 a partner’s distributive_share of income gain loss deduction and credit is determined by the partnership_agreement sec_704 if the partnership_agreement does not state how a partner’s distributive_share of income gain loss deduction or credit is to be determined or if the allocation provided in the partnership_agreement does not have substantial economic_effect the partner’s distributive_share shall be determined according to the partner’s interest in the partnership sec_704 a partner’s interest in a partnership refers to the manner in which the partners have agreed to share the economic benefit or burden corresponding to the income gain loss deduction or credit or item thereof that is allocated sec_1_704-1 income_tax regs a partner’s interest in a partnership is determined by taking into account all the facts and circumstances sec_704 103_tc_170 sec_1_704-1 income_tax regs partners are presumed to have equal per capita interests in the partnership sec_1_704-1 income_tax regsdollar_figure however the presumption may be rebutted by the taxpayer or the commissioner by establishing that the partners’ interests in the partnership were other than equal id in determining the partners’ interests in the partnership the following factors are relevant the partners’ relative contributions to the partnership the partners’ respective interests in partnership profits and losses the partners’ relative interests in cashflow and other nonliquidating distributions and the partners’ rights to capital upon liquidation sec_1_704-1 income_tax regs see also estate of ballantyne v commissioner tcmemo_2002_160 affd 341_f3d_802 8th cir an examination of these factors supports respondent’s argument that petitioners have presented insufficient evidence to rebut the presumption of equal partnership interests and that therefore petitioners must allocate both income and expenses equally sec_1_704-1 income_tax regs was amended in t d 2008_1_cb_1143 the regulation as amended no longer contains the presumption that all partners’ interests in a partnership are equal on a per capita basis see id c b pincite7 sec_1_704-1 as amended by t d supra applies to partnership taxable years beginning on or after date id c b pincite accordingly the amended regulation does not apply to this case we apply the version of sec_1_704-1 income_tax regs in effect for the years at issue a petitioners’ contributions to holdner farms the first factor requires an examination of petitioners’ relative contributions to holdner farms at trial william holdner estimated that he had contributed approximately dollar_figure million to holdner farms since its formation and that randal holdner had contributed approximately dollar_figure but he did not introduce any documentation to support his estimates relying solely on his self-serving estimates he argued that he should be treated as owning a 75-percent interest in holdner farms neither petitioner quantified his contribution of labor to holdner farms william holdner’s estimate of his and randal holdner’s capital contributions to holdner farms since is unsupported by any documentation in the record or by corroborating testimony petitioners did not maintain capital accounts for holdner farms nor did they offer evidence concerning the relative values of the separately owned properties or the jointly owned properties at the time they were contributed to holdner farms moreover william holdner’s estimate fails to account for his son’s contribution of services to holdner farms the record strongly suggests that randal holdner regarded his decades of work for holdner farms as sweat equity and he worked hour days on the farm in part because he believed he had an equity_interest in it perhaps the most telling problem with petitioners’ argument is that it is inconsistent with their own tax_accounting petitioners contend that william holdner as a 75-percent partner was entitled to percent of holdner farms’ losses but william holdner’s actual share of holdner farms’ total expenses as reported on petitioners’ federal_income_tax returns ranged from percent to percent and his share of holdner farms’ gross_income was only percent a closer look at petitioners’ treatment of particular items only makes matters more confusing for example william holdner deducted percent of holdner farms’ depreciation and sec_179 expenses in percent in and percent in petitioners have presented no credible_evidence of any special allocations that would adequately explain these variations we simply cannot estimate petitioners’ relative contributions to holdner farms solely on the basis of evidence that is inconsistent unsubstantiated and self-serving thus we conclude that petitioners have failed to rebut the presumption of equal partnership interests with respect to this factor b petitioners’ respective interests in holdner farms’ profits and losses the second factor requires us to examine petitioners’ relative interests in holdner farms’ economic profits and losses petitioners had equal interests in holdner farms’ gross_income in and previous years but petitioners’ relative interests in holdner farms’ expenses is less clear for tax purposes the allocation of holdner farms’ expenses between petitioners that william holdner made each year was heavily weighted in his favor however the record suggests that william holdner did not bear the economic burden of the disproportionate allocation of farm expenses the record reveals that all farm expenses during were paid from farm revenue which as we know was divided equally between petitioners consequently we believe that the economic reality of petitioners’ arrangement is that petitioners bore the economic burden of farm expenses equally despite the disproportionate allocation of expenses reflected on the tax returns william holdner prepared for we therefore conclude that petitioners have failed to rebut the presumption of equal partnership interests with respect to this factor c petitioners’ relative interests in cashflow and other nonliquidating distributions the third factor we consider is petitioners’ relative interests in cashflow and other nonliquidating distributions the record establishes that petitioners had equal interests in holdner farms’ cashflow and nonliquidating distributions during petitioners were entitled to draws from the holdner farms account petitioners each also had an unlimited right to withdraw funds from the holdner farms account at any time the only limit on petitioners’ rights to withdraw funds from the holdner farms account was their apparent agreement not to overdraw it petitioners did not offer any evidence that either of them exercised greater control_over cashflow and nonliquidating distributions than the other moreover there is no evidence that holdner farms ever made a disproportionate_distribution to either partner thus we conclude that petitioners had an equal interest in holdner farms’ cashflow and nonliquidating distributions d petitioners’ rights to capital upon liquidation finally petitioners offered no credible_evidence regarding their rights to liquidating distributions from holdner farms although petitioners agreed that the entire holdner farms enterprise would be devised to randal holdner upon the death of william holdner petitioners apparently never considered how the property used in the enterprise would be distributed in the event that holdner farms were liquidated while both partners were still alive randal holdner testified that he believed he had an interest in the separately owned properties as early as and that belief seems to be supported by the fact that income generated by timbering on one of the separately owned properties was divided equally between petitioners however like many parts of the record the testimony on this point was vague and uncertain and not sufficient to rebut the presumption of equal partnership interests we conclude on the basis of the entire record that respondent properly determined that holdner farms was a partnership for federal_income_tax purposes and that in the absence of substantial proof rebutting the presumption of equality petitioners had equal interests in partnership income expenses and other partnership items v sec_6662 accuracy-related_penalty sec_6662 and b authorizes the commissioner to impose an accuracy-related_penalty equal to percent of the underpayment attributable to negligence or disregard of rules or regulations for purposes of sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable and prudent person would do under the circumstances sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1 b income_tax regs negligence is strongly indicated where inter alia a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs a return position that has a reasonable basis is not attributable to negligence sec_1_6662-3 income_tax regs a reasonable basis standard is a relatively high standard that is significantly higher than a not frivolous standard sec_1_6662-3 income_tax regs the reasonable basis standard is not satisfied where a return position is merely arguable or colorable id sec_6662 and b authorizes the commissioner to impose a 20-percent penalty if there is a substantial_understatement of income taxdollar_figure an understatement_of_tax is the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax actually shown on the return sec_6662 in the case of an individual a substantial_understatement is an understatement that exceeds percent of the tax required to be shown on the return for the taxable_year or dollar_figure whichever is greater sec_6662 however the amount of an understatement is reduced to the extent the taxpayer has substantial_authority for the position taken sec_6662 substantial 22only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the types of conduct listed in sec_6662 132_tc_161 sec_1_6662-2 income_tax regs authority is an objective standard requiring an analysis of the law and an application of the law to the relevant facts sec_1_6662-4 income_tax regs the commissioner bears the initial burden of production with respect to a taxpayer’s liability for the sec_6662 penalty ie the commissioner must first produce sufficient evidence to establish that imposition of the sec_6662 penalty is appropriate sec_7491 434_f3d_977 7th cir affg tcmemo_2004_82 if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s evidence shifts to the taxpayer see 116_tc_438 respondent has satisfied his burden of production with respect to negligence by establishing that william holdner failed to make a reasonable attempt to comply with the code specifically respondent has established that william holdner failed to make a reasonable attempt to ascertain the correctness of his reporting positions with respect to holdner farms as a practicing accountant with decades of experience william holdner knew that a disproportionate allocation of holdner farms’ expenses to him would allow him to shelter hundreds of thousands of dollars in unrelated income william holdner did not introduce any credible_evidence that he acted reasonably in doing so or that he conducted any research on the proper classification of holdner farms for tax purposes before he decided to prepare the returns as he did although petitioners assert that william holdner is not liable for the sec_6662 accuracy- related penalties their arguments amount to little more than a recitation of arguments we have previously rejected eg holdner farms was in fact two individual proprietorships petitioners never formed a partnership etc because we conclude that william holdner is liable for the 20-percent accuracy- related penalty for negligence we need not consider whether he is also liable for the sec_6662 penalty for a substantial_understatement vi conclusion we have considered the parties’ other arguments and to the extent not discussed herein we conclude the arguments are irrelevant moot or without merit in summary we hold that holdner farms was a partnership for federal_income_tax purposes in further we hold that petitioners were equal partners in the partnership during the years at issue and that holdner farms’ income expenses and other partnership items must be allocated accordingly finally we hold that petitioner william holdner is liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decisions will be entered under rule
